DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8-9,  15, 17, 22-23 and 29-30  are rejected under 35 U.S.C. 103 as being unpatentable over  Gurumoorthy et al. (2019/0254104),  Gurumoorthy104 hereinafter, in view of Gurumoorthy et al. (2021/0195405), Gurumoorthy405 hereinafter.

Re. Claims 1 and  15, Gurumoorthy104 teaches a method of wireless communication preformed by  a user equipment (UE) (Fig.3/Fig.5-11 & ¶0006 - methods for performing implicit radio resource control state transitions in a cellular communication system) and an apparatus (Fig. 3) for wireless communication (Fig.5-11), comprising: a memory (Fig. 3, 306); and at least one processor (Fig. 3, 302) coupled to the memory and configured to: send to a base station a radio resource control (RRC) state preference indication that indicates a preference between a transition to an RRC inactive state or to an RRC idle state from an RRC connected state when an RRC connection is released  (Fig.5-11 & ¶0080 - wireless device may indicate a preferred target RRC state to which to transition when released from the RRC connected state. …the wireless device may indicate a preference for the target RRC state to be RRC idle, or to be RRC inactive…….the wireless device may provide assistance information to the cellular base station to assist in determination of the target RRC state (i.e., whether to be RRC idle or to be RRC inactive) for the wireless device, which may include information regarding any such parameters for the wireless device among various other possible types of information);
Yet,  Gurumoorthy104  does not expressly teach  sending, to the base station, RRC release signaling 
However, in the analogous art, Gurumoorthy405 explicitly discloses sending, to the base station, RRC release signaling indicating a request to release the RRC connection, wherein the RRC release signaling is sent separately from the RRC state preference indication. (¶0105 - a UE exiting radio resource control (RRC) connected mode and entering either RRC inactive or RRC idle mode may benefit if it is redirected to a cell which supports service types commensurate with the service types that the UE supports… If the base station receives an indication from the UE that the UE will be transitioning to RRC inactive or RRC idle mode, the BS may supply redirection information to the UE as part of an RRCConnectionRelease message … Here, the indication (a preference to redirect to a cell supporting RRC inactive or RRC idle mode) received from the UE to a BS (base station) is interpreted as RRC state preference indication message, similar to 410 in Fig. 4 (see, ¶0008-¶0009 & ¶0060) of the instant application. ¶0106 - UE may indicate the chosen redirected cell in the RRCConnectionReleaseComplete message back to the NW, if necessary and/or desirable. Here, RRCConnectionReleaseComplete message (contains the chosen cells based on the list of redirected cells provided by a base station) is interpreted as Release signaling, similar to 414 in Fig. 4 (see, ¶0063) of the instant application. It is crystal clear from the aforesaid sections, a preference indication (a preference to redirect to a cell supporting RRC inactive or RRC idle mode) by UE, interpreted as RRC state preference indication message, is separate (i.e., a different message) from the RRCConnectionReleaseComplete message (containing the chosen cells based on the list of redirected cells provided by a base station), a very similar concept to instant application as shown (410/414) in Fig. 4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system to include Gurumoorthy405’s invention of a system and a method for broadcasting service type-specific system information and implementing service type-specific mobility protocols, because it enables a user equipment (UE) in receiving a flexibility of preference  if it is redirected to a cell which supports service types commensurate with the service types that the UE supports when the UE exits radio resource control (RRC) connected mode and enters either RRC inactive or RRC idle mode.  (¶0004/¶0105, Gurumoorthy405)

Re. Claims 3 and  17, Gurumoorthy104 and Gurumoorthy405  teach claims 1 and 15.
Gurumoorthy104 further teaches receiving, from the base station, an RRC release message releasing the RRC connection, the RRC release message being based on the  RRC state preference indication (Fig.5-11 & ¶0083 - The cellular base station may indicate the determined target RRC state and/or data inactivity timer length to the wireless device. ¶0089 - wireless device to be released from the RRC connected state to the target RRC state based at least in part on an explicit RRC connection release indication received from the cellular base station. Fig.11 & ¶0123 - in 1114,the network may transmit a RRCConnectionRelease message with a state indicator equal to inactive, in which case the UE may transition to the RRC inactive state (1116). …  in 1120, the network may transmit a RRCConnectionRelease message with a state indicator equal to idle, in which case the UE may transition to the RRC idle state (1122)); moving, based on the received RRC release message, from the RRC connected state to one of the RRC inactive state or the RRC idle state (Fig.5-11 & ¶0083 - The cellular base station may indicate the determined target RRC state and/or data inactivity timer length to the wireless device. ¶0089 - wireless device to be released from the RRC connected state to the target RRC state based at least in part on an explicit RRC connection release indication received from the cellular base station. Fig. 11 & ¶0123 - in 1114,the network may transmit a RRCConnectionRelease message with a state indicator equal to inactive, in which case the UE may transition to the RRC inactive state (1116). …  in 1120, the network may transmit a RRCConnectionRelease message with a state indicator equal to idle, in which case the UE may transition to the RRC idle state (1122) . That is, based on the indication from the base station as indicated in the RRCConnectionRelease message, UE either transition (or move) to inactive state (1116) or idle state (1122) from RRC connected state as disclosed in ¶0080-¶0083, ¶0089 & ¶0123  along with Fig. 11)

Re. Claims 8 and  22, Gurumoorthy104 and Gurumoorthy405  teach claims 1 and 15.
Gurumoorthy104 further teaches wherein the RRC state preference indication is sent in a UE assistance information (UAI) message. (Fig.5-11 & ¶0080 - wireless device may provide assistance information (i.e., UE assistance information message) to the cellular base station to assist in determination of the target RRC state for the wireless device, which may include information regarding any such parameters for the wireless device among various other possible types of information).


Re. Claims 9 and  23, Gurumoorthy104 and Gurumoorthy405  teach claims 8 and 22.
Gurumoorthy104 further teaches wherein the RRC state preference  indication comprises RRC idle or RRC inactive. (Fig.5-11 & ¶0080 - wireless device may indicate a preferred target RRC state to which to transition when released from the RRC connected state. …the wireless device may indicate a preference for the target RRC state to be RRC idle, or to be RRC inactive).

Re. Claims 29 and 30, Gurumoorthy104 teaches  method of wireless communication at a base station (Fig.4-11 & ¶0006 - methods for performing implicit radio resource control state transitions in a cellular communication system) and an apparatus (Fig. 4) for wireless communication (Fig.5-11) at a base station (Fig. 4), comprising: a memory (Fig. 4, 460); and at least one processor (Fig. 4, 404) coupled to the memory and configured to:  receive, from a user equipment (UE), a radio resource control (RRC) state preference indication  that indicates a preference between a transition to an RRC inactive state or to an RRC idle state from an RRC connected state when a RRC connection is released (Fig.5-11 & ¶0080 - wireless device may indicate a preferred target RRC state to which to transition when released from the RRC connected state. …the wireless device may indicate a preference for the target RRC state to be RRC idle, or to be RRC inactive…….the wireless device may provide assistance information to the cellular base station to assist in determination of the target RRC state for the wireless device, which may include information regarding any such parameters for the wireless device among various other possible types of information); and send, to the UE, in response to receiving the RRC release signaling, an RRC release message to release the UE from the RRC connected state to one of the RRC inactive state or the RRC idle state based on the received RRC state preference indication.( (Fig.5-11 & ¶0080 - wireless device may indicate a preferred target RRC state to which to transition when released from the RRC connected state. …the wireless device may indicate a preference for the target RRC state to be RRC idle, or to be RRC inactive. ¶0083 - The cellular base station may indicate the determined target RRC state and/or data inactivity timer length to the wireless device. …. target RRC state determined by the cellular base station may be the same as the preferred target RRC state indicated by the wireless device. ¶0089 - wireless device to be released from the RRC connected state to the target RRC state based at least in part on an explicit RRC connection release indication received from the cellular base station. Fig. 11 & ¶0123 - in 1114, the network may transmit a RRCConnectionRelease message with a state indicator equal to inactive, in which case the UE may transition to the RRC inactive state (1116). …  in 1120, the network may transmit a RRCConnectionRelease message with a state indicator equal to idle, in which case the UE may transition to the RRC idle state (1122)).
Yet,  Gurumoorthy104  does not expressly teach receive, from the UE, RRC release signaling indicating a request to release the RRC connection, wherein the RRC release signaling is received separately from the RRC state preference indication;
 However, in the analogous art, Gurumoorthy405 explicitly discloses receive, from the UE, RRC release signaling indicating a request to release the RRC connection, wherein the RRC release signaling is received separately from the RRC state preference indication; (¶0105 - a UE exiting radio resource control (RRC) connected mode and entering either RRC inactive or RRC idle mode may benefit if it is redirected to a cell which supports service types commensurate with the service types that the UE supports… If the base station receives an indication from the UE that the UE will be transitioning to RRC inactive or RRC idle mode, the BS may supply redirection information to the UE as part of an RRCConnectionRelease message … Here, the indication (a preference to redirect to a cell supporting RRC inactive or RRC idle mode) received from the UE to a BS (base station) is interpreted as RRC state preference indication message, similar to 410 in Fig. 4 (see, ¶0008-¶0009 & ¶0060) of the instant application. ¶0106 - the UE may indicate the chosen redirected cell in the RRCConnectionReleaseComplete message back to the NW, if necessary and/or desirable. Here, RRCConnectionReleaseComplete message (contains the chosen cells based on the list of redirected cells provided by a base station) is interpreted as Release signaling, similar to 414 in Fig. 4 (see, ¶0063) of the instant application. It is crystal clear from the aforesaid sections, preference indication (a preference to redirect to a cell supporting RRC inactive or RRC idle mode) by UE, interpreted as RRC state preference indication message, is separate from the RRCConnectionReleaseComplete message (containing the chosen cells based on the list of redirected cells provided by a base station), similar to instant application as shown, at least in Fig. 4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system to include Gurumoorthy405’s invention of a system and a method for broadcasting service type-specific system information and implementing service type-specific mobility protocols, because it enables a user equipment (UE) in receiving a flexibility of preference  if it is redirected to a cell which supports service types commensurate with the service types that the UE supports when the UE exits radio resource control (RRC) connected mode and enters either RRC inactive or RRC idle mode.  (¶0004/¶0105, Gurumoorthy405)

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Gurumoorthy104, in view of Gurumoorthy405 , in view of  Koc et al. (2017/0013557), Koc hereinafter.

Re. Claims 2 and  16, Gurumoorthy104 and Gurumoorthy405  teach claims 1 and 15.
Gurumoorthy104 further teaches wherein the RRC state preference indication is based on the uplink traffic statistics. (¶0009 - a wireless device to negotiate to determine a preferred discontinuous reception cycle length for use by the wireless device in the RRC inactive state, e.g., that may potentially be different than a discontinuous reception cycle length configured for use by the wireless device in the RRC idle state. ¶0076 - for a wireless device to indicate to which RRC state it would prefer to transition after a RRC connection is released, e.g., based on its device type, current service pattern,… uplink and/or downlink buffer status. ….negotiate how long a period of data inactivity to require before each side proceeds with the implicit RRC connection release. ¶0080 - The preference may be selected (i.e., determined)  by the wireless device may be based on any of various considerations, e.g., service pattern (e.g., short/long data session, periodic data, etc.). ¶0084 - The cellular base station and the wireless device may each initiate a data inactivity timer having the negotiated data inactivity timer length.  The data inactivity timers may be used by the cellular base station and the wireless device to separately track whether and when to implicitly release the RRC connection.  On each occasion of data activity (e.g., uplink activity, downlink activity) between the wireless device and the cellular base station, each of the cellular base station and the wireless device may restart their data inactivity timers for the wireless device).
Yet,  Gurumoorthy104 and Gurumoorthy405  do not expressly teach  monitoring uplink traffic statistics.
However, in the analogous art, Koc explicitly discloses  monitoring uplink traffic statistics. (Fig. 1-9 & ¶0029 - UE 100 is configured to communicate traffic type characteristics. .. packet IAT is one of several ways available to the UE to determine (BRI: monitor) whether UL traffic is background traffic or active traffic.  For example, the UE 100 may perform packet IAT measurements for use in internal calculations or processing.  If the measured packet IAT is relatively short (e.g., one or two seconds or less), then the UE 100 may determine that the UL traffic is active traffic.  If, however, the measured packet IAT is relatively long (e.g., multiple seconds, tens of seconds, or minutes), then the UE 100 may determine that the UL traffic is background traffic).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system and Gurumoorthy405’s invention of a system and a method for broadcasting service type-specific system information and implementing service type-specific mobility protocols to include Koc’s invention of a system and a method for enhanced user equipment assistance information in a wireless communication system, because it enables user equipment (UE) having control over certain functions and processes  which would prolong the UE's battery, in turns, would enable in achieving better performance (e.g., in terms of latency) for applications running on the UE.  (¶0002-¶0004,  Koc)

 








Claims 10-11 and 24-25  are rejected under 35 U.S.C. 103 as being unpatentable over  Gurumoorthy104, in view of Gurumoorthy405 , in view of  Sharma et al. (2018/0103460), Sharma hereinafter.

Re. Claims 10 and  24,  Gurumoorthy104 and Gurumoorthy405  teach claims 8 and 22.
Yet, Gurumoorthy104 and Gurumoorthy405 do not expressly teach wherein the UAI message is sent subject to a prohibit timer.
However, in the analogous art, Sharma explicitly discloses wherein the UAI message is sent subject to a prohibit timer. (Fig. 4B & ¶0123 - The BS 200 controls the UE assistance information reporting through the RRC message by configuring few parameters like: Timer T3xx/prohibit timer: This timer can be configured in any RRC message by the BS 200. ¶0124 - The prohibit timer is required to restrict frequent transmission of the UE assistance information to the BS 200).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system and Gurumoorthy405’s invention of a system and a method for broadcasting service type-specific system information and implementing service type-specific mobility protocols to include Sharma’s invention of a method and a system and a method for controlling triggering of UE Assistance Information, because it provides a mechanism in controlling frequent use of  UE Assistance Information in vehicle-to-anything communication system, thereby, controls signaling overhead in the network. (¶0122, Sharma)



Re. Claims 11 and  25, Gurumoorthy104 and Gurumoorthy405  teach claims 1 and 15.
Yet,  Gurumoorthy104 and Gurumoorthy405 do not expressly teach wherein the RRC state preference indication is sent in a media access control (MAC) control element (CE).
However, in the analogous art, Sharma explicitly discloses wherein the RRC state preference indication is sent in a media access control (MAC) control element (CE). (¶0022 - a method and apparatus 
to indicate the UE assistance information through new Medium Access Control (MAC) Control Element (MAC CE). Fig. 4B & ¶0136 - indicating the UE assistance information to the BS 200 is via the MAC control element) .
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system and Gurumoorthy405’s invention of a system and a method for broadcasting service type-specific system information and implementing service type-specific mobility protocols to include Sharma’s invention of a method and a system and a method for Indication of the UE assistance information through new MAC CE (Medium Access Control (MAC) Control Element (MAC CE) in a wireless communication system, because it provides a faster mechanism in indicating UE assistance information via the new MAC CE, which lowers latency, an essential criteria for vehicle-to-anything communication system. (¶0136, Sharma) 
 



Claims 12, 14 and  26  are rejected under 35 U.S.C. 103 as being unpatentable over  Gurumoorthy104 , in view of Gurumoorthy405, in view of  Fujishiro et al. (2020/0187245), Fujishiro hereinafter.

Re. Claims 12 and  26, Gurumoorthy104 and Gurumoorthy405  teach claims 1 and 15.
Yet, Gurumoorthy104 and Gurumoorthy405 do not expressly teach wherein the RRC state preference indication is sent as a buffer status report (BSR).
However, in the analogous art, Fujishiro explicitly discloses wherein the RRC state preference indication is sent as a buffer status report (BSR). (Fig. 16-17 & ¶0227 - The MAC CE constituting the BSR includes a buffer size field for storing a value (index) indicating the amount of data available for the uplink transmission.  The UE 100 includes, in the buffer size field, the value indicating that the amount of data available for the uplink transmission is zero as the information indicating that the UE 100 does not need to transition to the connected mode.  Such a BSR may be referred to as release assistance information/indication (RAI) . Fig. 16-17 & ¶0228 - UE 100 may continuously transmit, by a separate MAC PDU, to the eNB 200, one or a plurality of MAC SDUs including the uplink data and the RRC connection request message, and the MAC CE including the information (BSR=0) indicating that the UE 100 does not need to transition to the connected mode.  The eNB 200 determines that the UE 100 does not need to transition to the connected mode based on "BSR=0" accompanying the RRC connection request message. Here, RAI is interpreted as RRC state preference indication by a terminal to a network & the RRC state preference indication (i.e., RAI) with the buffer size field indicating a zero uplink transmission is sent as a buffer status report (BSR) as disclosed supra).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system and 405’s invention of a system and a method for broadcasting service type-specific system information and implementing service type-specific mobility protocols to include Fujishiro’s invention of a communication control method for transitioning to connected mode in a wireless communication system, because it provides a faster mechanism in moving user device from connected mode to idle mode as soon as data transmission in completed by the user device, helps reducing power consumption of the user device. (¶0002/¶0464, Fujishiro).

Re. Claim 14, Gurumoorthy104 and Gurumoorthy405  and Fujishiro teach claim 12.
Yet, Gurumoorthy104 and Gurumoorthy405  do not expressly teach  wherein the RRC state preference indication is indicated in a field of the BSR.
However, in the analogous art, Fujishiro explicitly discloses wherein the RRC state preference indication is indicated in a field of the BSR. (Fig. 16-17 & ¶0227 - The MAC CE constituting the BSR includes a buffer size field for storing a value (index) indicating the amount of data available for the uplink transmission.  The UE 100 includes, in the buffer size field, the value indicating that the amount of data available for the uplink transmission is zero (similar to instant application, at least in ¶0071, where it is recited, “BSR may comprise a zero-byte BSR, wherein the UE sends the zero-byte BSR to the base station, such that upon receipt of the zero-byte BSR, the base station may transition the UE to the preferred RRC state.“) as the information indicating that the UE 100 does not need to transition to the connected mode.  Such a BSR may be referred to as release assistance information/indication (RAI). Here, RAI is interpreted as RRC state preference indication by a terminal to a network).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling 104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system and Gurumoorthy405’s invention of a system and a method for broadcasting service type-specific system information and implementing service type-specific mobility protocols to include Fujishiro’s invention of a communication control method for transitioning to connected mode in a wireless communication system, because it provides a faster mechanism in moving user device from connected mode to idle mode as soon as data transmission in completed by the user device, helps reducing power consumption of the user device. (¶0002/¶0464, Fujishiro).









Allowable Subject Matter
Claims  5, 7, 13, 19, 21 and 27-28  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 5 –  receiving, from the base station in response to the RRC release signaling, an RRC release message releasing the RRC connection, the RRC release message being based on the sent RRC state preference indication, the RRC release message indicating whether the UE should transition from the RRC connected state to the RRC inactive state or from the RRC connected state to the RRC idle state; and moving, based on the received RRC release message, from the RRC connected state to one of the RRC inactive state or the RRC idle state.
Claim 7 - wherein the RRC release signaling is sent as a buffer status report (BSR).
Claim 13 –  generating one of a short BSR or a long BSR based on whether the RRC state preference indication is RRC inactive or RRC idle, wherein the RRC state preference indication is indicated in the BSR through sending one of the short BSR or a long BSR.
Claim 19 - receive, from the base station in response to the RRC release signaling, an RRC release message releasing the RRC connection, the RRC release message being based on the sent RRC state preference indication, the RRC release message indicating whether the UE should transition from the RRC connected state to the RRC inactive state or from the RRC connected state to the RRC idle state; and move, based on the received RRC release message, from the RRC connected state to one of the RRC inactive state or the RRC idle state.
Claim 21 - wherein the RRC release signaling is sent as a buffer status report (BSR).
Claim 27 - generate one of a short BSR or a long BSR based on whether the RRC state preference indication is RRC inactive or RRC idle, wherein the RRC state preference indication is indicated in the BSR through sending one of the short BSR or a long BSR.
Claim 28 - depends on claim 27.









Response to Arguments

The preceding section is a non-final office action in response to applicant’s reply on 01/11/2022, filed on 06/17/2020, to the non-final office action mailed on 10/27/2021.

Earlier claim objections have been withdrawn following amended claim languages.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467